United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pikeville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-602
Issued: December 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2010 appellant filed a timely appeal from a July 10, 2009 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office met its burden of proof to justify termination of
appellant’s compensation benefits for his accepted injury effective January 8, 2009.
FACTUAL HISTORY
On October 5, 2006 appellant, then a 51-year-old sales service associate filed a traumatic
injury claim alleging that, on the same day, he experienced low back pain while lifting a tub of
mail. The Office accepted the claim for a lumbar strain. Appellant returned to limited-duty
work on October 14, 2006 and worked intermittently thereafter.
Appellant was initially treated by Dr. Samuel J. King, a family practitioner, on
November 14, 2006, for low back pain after a lifting injury at work. Dr. King diagnosed acute
lumbar strain and spasms and aggravation of degenerative disc disease. Appellant came under
the treatment of Dr. K. Michael Webb, a Board-certified neurologist, from December 2, 2006 to

July 16, 2007, for left-sided paraspinal muscle pain caused by an October 5, 2006 lifting incident
at work. Dr. Webb diagnosed back pain secondary to degenerative disc disease exacerbated by
appellant’s work injury. He noted appellant was treated conservatively without success and
advised that he was not a candidate for surgery. Dr. Webb indicated that appellant was at
maximum medical improvement and opined that he was unable to return to his previous position
due to neuropathic pain and weakness which made it difficult to stand, bend or twist. An
October 24, 2006 lumbar spine magnetic resonance imaging (MRI) scan revealed mild
degenerative annular disc bulges at the L3-4 and L5-S1 levels.
On June 25, 2007 the Office referred appellant to Dr. Richard T. Sheridan, a Boardcertified orthopedist for a second opinion. In a July 25, 2007 report, Dr. Sheridan indicated that
he reviewed the records provided and examined appellant. He diagnosed lumbosacral sprain,
resolved, and nonwork-related lumbar degenerative disc disease at L3-4, L4-5, L5-S1, lateral
stenosis at L3-4 and L4-5 and foraminal stenosis at L5-S1. Dr. Sheridan noted examination
findings and opined that the work-related lumbar sprain resolved. He found that appellant’s
current condition was due to the natural progression of his underlying nonwork-related lumbar
degenerative disc disease at L3-4, L4-5, L5-S1, lateral stenosis at L3-4, L4-5, foraminal stenosis
at L5-S1 and exogenous obesity. Dr. Sheridan opined that the accepted lumbar sprain had
resolved and appellant was medically capable of returning to his date-of-injury position as a sales
service associate without restrictions.
Appellant submitted reports from Dr. King dated October 27, 2006 to August 17, 2007
who diagnosed mechanical back pain syndrome, lumbosacral strain, S1 joint sprain, degenerative
disc disease, intermittent muscle spasms and radiculopathy. Also submitted was an August 20,
2007 report from Dr. Webb who diagnosed degenerative disc disease at L3-4, L4-5, L5-S1, right
leg pain and weakness at L5 and opined that appellant’s pain level would prevent him from
returning to work.
The Office found that a conflict of medical opinion existed between Dr. Webb,
appellant’s treating physician, who indicated appellant had residuals of his work-related injuries
and was disabled and could not return to his preinjury position, and Dr. Sheridan, an Office
referral physician, who determined that appellant’s work-related condition had resolved and
appellant could return to his preinjury position.
On October 10, 2007 appellant was seen by Dr. Phillip A Tibbs, a Board-certified
neurosurgeon, to whom appellant was referred by Dr. King, who noted that an October 24, 2006
lumbar spine MRI scan revealed degenerative changes and a central herniation but no nerve root
compression. Dr. Tibbs did not recommend surgery and opined that appellant could work
subject to restrictions. On November 5, 2007 appellant underwent a functional capacity
evaluation which showed that he could perform light to medium work with lifting restrictions.
To resolve the conflict the Office, on October 10, 2007, referred appellant to a referee
physician, Dr. Yogesh Chand, a Board-certified orthopedist, who indicated, in an October 31,
2007 report, that he reviewed the records provided and examined appellant. Dr. Chand reviewed
appellant’s job requirements, noted a history of appellant’s work-related injury and reviewed
treatment following the injury. He noted examination findings of an unremarkable thoracic
spine, tenderness at L4 and L5 and the right sacroiliac joint, limited lumbar range of motion and
positive straight leg raising on the right. Dr. Chand diagnosed chronic sprain of the lumbar
spine. He noted it was unclear if there was a permanent or temporary aggravation of the
2

preexisting osteoarthritis of the lumbar spine and chronic sprain of the right sacroiliac joint and
recommended additional studies including a lumbar MRI scan and an electromyogram (EMG).
Dr. Chand opined that appellant had not reached maximum medical improvement and was not
able to return to his preinjury position.
On December 11, 2007 the Office requested authorization for Dr. Chand to perform the
requested diagnostic testing. It requested that, after reviewing the updated MRI scan of the
lumbar spine and EMG, he provide an opinion as to whether appellant’s lumbar strain had
resolved and whether or not the work injury of October 5, 2006 aggravated the preexisting
degenerative disc disease.
Appellant submitted December 12, 2007 and March 12, 2008 reports from Dr. King who
noted that appellant returned to work with restrictions. Dr. King diagnosed chronic mechanical
pain syndrome from the work injury, lumbosacral strain with exacerbation, S1 joint sprain,
lumbosacral spondylolysis, lumbar radiculopathy and intermittent muscle spasm.
Appellant underwent a lumbar spine MRI scan, performed for Dr. Chand, on
February 21, 2008 which revealed degenerative disc disease at L3-4 and L5-S1.
On April 7, 2008 Dr. Chand noted reviewing the February 21, 2008 MRI scan and noted
that an EMG had not been performed. He opined that appellant had reached maximum medical
improvement. Dr. Chand indicated that appellant had preexisting degenerative joint disease
which was not symptomatic prior to the October 2006 injury and noted that the aggravation
appellant sustained was temporary. He indicated that appellant could not return to his preinjury
position for two to three years but would recover from the temporary aggravation. Dr. Chand
advised that if appellant failed to recover it would be due to the preinjury degenerative arthritis
that would further deteriorate as a result of aging. In a work capacity evaluation dated April 7,
2008, he noted that appellant could return to work full time with restrictions.
Appellant underwent an EMG dated April 8, 2008 which revealed chronic S1
radiculopathy with possible nerve root compression at S1 and recommended that appellant return
for the needle portion of the EMG to determine his prognosis more accurately.
On May 21, 2008 the Office requested Dr. Chand review the EMG performed on April 8,
2008 and provide an amended report. On May 27, 2008 Dr. Chand recommended appellant
complete the EMG needle study and revisit Dr. Tibbs to determine whether surgery was
appropriate and, if not, to determine permanent impairment.
On July 8, 2008 appellant underwent an EMG which revealed chronic right greater than
left S1 radiculopathies.
In a memorandum dated August 4, 2008, the Office indicated that Dr. Chand was given
the opportunity to resolve the conflict of opinion in this case and did not do so. It referred
appellant to a second referee physician to determine the extent of appellant’s work-related injury
and that of his preexisting conditions.
On September 2, 2008 the Office referred appellant to a referee physician, Dr. Melvin
Heiman, a Board-certified orthopedist. In an October 2, 2008 report, Dr. Heiman noted
reviewing the records provided and examining appellant. He reviewed appellant’s job
3

requirements, noted a history of appellant’s work injury and reviewed treatment following the
injury. Dr. Heiman noted findings upon physical examination of obesity, normal curvature of
the back, no abnormal muscle spasm, S1 joint notch was nontender, straight leg raises were
negative, intact sensation and motor strength, normal hip and knee motion and no measurable
atrophy of the thigh or calf. He opined that the work-related lumbar strain resolved and the
current medical condition was related to the natural progression of degenerative disc disease and
foraminal stenosis. Dr. Heiman noted that these findings preexisted appellant’s injury and may
have temporarily been worsened by this accident but these symptoms would have occurred had
he not been injured on the job. He opined that appellant’s current condition was related to the
underlying degenerative disc disease and osteoarthritis which was a preexistent condition
exacerbated by the work accident. Dr. Heiman opined that appellant’s aggravation was
temporary for about a year and the remaining disability was related to his underlying condition.
He indicated that appellant could work light duty with restrictions that related to the underlying
problem and not to his industrial accident.
On November 10, 2008 the Office issued a notice of proposed termination of all
compensation benefits on the grounds that Dr. Heiman’s report established no residuals of the
work-related lumbar strain.
On December 5, 2008 appellant objected to the proposed termination of benefits. He
advised that he returned to work limited duty with medical treatment and medication which were
necessary to permit him to continue to work and function on a daily basis. Appellant submitted a
July 8, 2008 EMG previously of record. Also submitted was a December 4, 2008 report from
Dr. King who diagnosed lumbosacral strain, L5-S1 radiculopathy, degenerative disc disease with
bulging and lateral recess stenosis. He opined that appellant’s degenerative changes preexisted
his injury but were aggravated by his injury and his symptoms worsened with prolonged standing
and weight bearing. Dr. King noted that appellant reached maximum medical improvement and
continued to remain symptomatic from his occupational injury and arousal of preexisting
degenerative changes.
On January 8, 2009 the Office terminated appellant’s compensation and medical benefits
effective the same day for the accepted condition of lumbar strain on the grounds that the weight
of the medical evidence established that appellant had no continuing disability resulting from his
accepted employment injuries.1
Appellant requested an oral hearing which was held on May 27, 2009. He submitted a
March 12, 2008 report from Dr. King which was previously of record. Also submitted were
prescription notes from Dr. King dated January 14, 2009 which excused appellant from work on
November 14, 2008 and January 14, 2009 for medical examination for his back injuries. In a
February 28, 2009 duty status report, Dr. King diagnosed lumbosacral strain, sacroiliac sprain,
L5-S1 radiculopathy, lumbar spondylosis and degenerative disc disease and returned appellant to
work with restrictions. Similarly, on March 2, 2009 Dr. King diagnosed lumbosacral strain,
sacroiliac sprain, L5-S1 radiculopathy, lumbar spondylosis and degenerative disc disease and
noted that appellant still had residuals from his injury.

1

Appellant claimed compensation for four hours of leave without pay on November 14, 2008. On January 7,
2009 the Office denied this claim and on April 2, 2009 it denied modification of the prior decision.

4

In a decision dated July 10, 2009, the hearing representative affirmed the January 8, 2009
Office decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 After it has determined that an employee has disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.3 The right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that a claimant no longer has residuals of an employment-related condition, which
requires further medical treatment.4
ANALYSIS
The Office accepted appellant’s claim for lumbar strain. It determined that a conflict in
medical opinion existed between appellant’s attending physician, Dr. Webb, a Board-certified
neurologist, who found that appellant had residuals of his work-related lumbar strain and was
totally disabled, and Dr. Sheridan, an Office referral physician, who determined that the lumbar
strain of October 5, 2006 had resolved and that appellant could return to work.5 Consequently,
the Office referred appellant to Dr. Heiman to resolve the conflict.6
The Board finds that, under the circumstances of this case, the opinion of Dr. Heiman is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant’s work-related lumbar strain has ceased. Where
there exists a conflict of medical opinion and the case is referred to an impartial specialist for the

2

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

3

Mary A. Lowe, 52 ECAB 223 (2001).

4

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

5

See 5 U.S.C. § 8123(a) (if there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary of Labor shall appoint a third physician who shall make an
examination).
6

The Board notes that the Office initially referred appellant to Dr. Chand to resolve the medical conflict. After
Dr. Chand’s initial report indicated that further testing was needed, it authorized the testing and requested
supplemental reports from Dr. Chand on December 11, 2007 and May 21, 2008. However, his supplemental reports
dated April 7 and May 27, 2008 were vague, speculative and lacking in rationale and insufficient to resolve the
medical conflict. The Office properly referred appellant to a second impartial specialist for the purpose of obtaining
his rationalized medical opinion on the issue. See L.R. (E.R.), 58 ECAB 369 (2007); Guiseppe Aversa, 55 ECAB
164 (2003) (where the Office secures an opinion from an impartial specialist for the purpose of resolving a medical
conflict and the opinion from such specialist requires clarification or elaboration, the Office has the responsibility to
secure a supplemental report from the specialist for the purpose of correcting the defect in the original opinion; if the
specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case should be referred to another
appropriate impartial specialist).

5

purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, is entitled to special weight.7
In his report of October 2, 2008, Dr. Heiman reviewed appellant’s history, reported
findings and noted that appellant exhibited no objective complaints or definite work-related
abnormality in his condition. He noted appellant was overweight, sensation and motor strength
were intact with no measurable atrophy of the thigh or calf. Dr. Heiman opined that the workrelated lumbar strain resolved and the current medical condition was related to the natural
progression of degenerative disc disease and foraminal stenosis. He opined that appellant’s
current condition of mechanical back pain with underlying degenerative disc disease and
osteoarthritis was a preexistent condition exacerbated by the work incident and the remaining
disability was related to his underlying degenerative condition. Dr. Heiman indicated that
appellant could work light duty with restrictions that related to the underlying degenerative
condition and not to his industrial accident. He found no basis on which to attribute any
continuing residuals or disability to the accepted October 5, 2006 work injury.
Thereafter, appellant submitted a July 8, 2008 EMG previously of record. Also
submitted was a December 4, 2008 report from Dr. King who diagnosed lumbosacral strain,
L5-S1 radiculopathy, degenerative disc disease with bulging and lateral recess stenosis.
Dr. King opined that appellant’s degenerative changes preexisted his work injury but were
aggravated by his injury and he continued to be symptomatic. However, he did not specifically
explain how any continuing condition or medical restrictions and disability were causally related
to the accepted employment injuries. Dr. King’s report is insufficient to overcome that of
Dr. Heiman or to create a new medical conflict.8
After issuance of the termination of benefits, appellant submitted a March 12, 2008 report
from Dr. King which was previously of record. Also submitted were prescription notes from
Dr. King dated January 14, 2009 excusing appellant from work on November 14, 2008 and
January 14, 2009 due to his back condition. Appellant submitted a February 28, 2009 duty status
report from Dr. King who diagnosed lumbosacral strain, sacroiliac sprain, L5-S1 radiculopathy,
lumbar spondylosis and degenerative disc disease and returned appellant to work with
restrictions. Similarly, on March 2, 2009 Dr. King diagnosed lumbosacral strain, sacroiliac
sprain, L5-S1 radiculopathy, lumbar spondylosis and degenerative disc disease and opined that
appellant had residuals from his injury. However, none of his reports specifically address how
any continuing condition or medical restrictions and disability were causally related to the
accepted employment injuries. Thus, Dr. King’s reports are insufficient to overcome that of
Dr. Heiman or to create a new medical conflict.
The Board finds Dr. Heiman had full knowledge of the relevant facts and evaluated the
course of appellant’s condition. He is a specialist in the appropriate field. Dr. Heiman offered
no basis to support that appellant had residuals or work-related disability from the accepted
lumbar strain. His opinion as set forth in his report of October 2, 2008 is found to be probative
evidence and reliable. The Board finds that Dr. Heiman’s opinion constitutes the weight of the
7

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

8

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990). The Board notes that Dr. King’s report did not contain new findings or rationale on
causal relationship upon which a new conflict might be based.

6

medical evidence and is sufficient to justify the Office’s termination of benefits for the accepted
conditions of lumbar strain.9 There is no other medical evidence sufficient to overcome his
opinion or to create a new medical conflict.
On appeal appellant asserts that he continued to have residuals of his work-related lumbar
condition and references the July 8, 2008 EMG and Dr. Chand’s reports in support of his claim. The
Board notes that, although the EMG revealed chronic right greater than left S1 radiculopathies, the test
failed to address whether appellant had residuals or work-related disability from the accepted lumbar
strain. With regard to Dr. Chand’s reports, as noted above, he failed to resolve the conflict of opinion in
this case after the Office attempted to secure a supplemental report for the purpose of clarifying his
opinion and correcting the defect in the original opinion.
CONCLUSION

The Board finds that the Office has met its burden of proof to terminate benefits effective
January 8, 2009.

ORDER
IT IS HEREBY ORDERED THAT the July 10, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

In cases where the Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. Gary R. Sieber, 46 ECAB 215, 225 (1994).

7

